REASON FOR ALLOWANCE

The following is an examiner’s statement of reasons for allowance: 
The closest prior art on record Kelly et al (US 2015/0223134 A1) fails to teach “measuring a Signal-to-Noise rate (SNR) of a signal including the Multicast information at the AAT, and extracting, from the Multicast information, a Copol parameter, a Cross-pol parameter and an ASI parameter along with a plurality of thresholds of the SNR, the 15Copol parameter, the Cross-pol parameter and the ASI parameter; stopping the transmission of the CW ; comparing the measured SNR and the extracted Copol, the extracted Cross-pol and the extracted ASI parameters with the plurality of thresholds; if at least one of the SNR, the Copol, the Cross-pol or the ASI parameters does 20not meet its respective threshold, the API comprises: modifying the at least one parameter that does not meet its respective threshold at the AAT controlled by an antenna control unit (ACU); repeating until each of the SNR, the COPOL, the Cross-pol and the ASI parameters meet their respective thresholds in which the AAT is correctly aligned and polarized; and, 25calculating a saturation point named the One dB Compression Point and denoted as "1dBCP" at which the power of the satellite modem is maximum without distortion”.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KODZOVI ACOLATSE whose telephone number is (571)270-1999. The examiner can normally be reached Monday to Friday 10 am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Avellino Joseph can be reached on (571) 272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KODZOVI ACOLATSE/Primary Examiner, Art Unit 2478